13-2873
    Lin v. Lynch
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A200 701 917
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT
                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 30th day of July, two thousand fifteen.

    PRESENT:
             JOHN M. WALKER, JR.,
             REENA RAGGI,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    TUAN LIN,
                   Petitioner,

                   v.                                      13-2873
                                                           NAC
    Loretta E. Lynch, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:               Lewis G. Hu, New York, NY.

    FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
                                  General; Edward J. Duffy, Senior
                                  Litigation Counsel; Katherine A.
                                  Smith, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED that the petition for

review is DENIED.

    Tuan Lin, a native and citizen of China, seeks review

of a July 2, 2013, decision of the BIA affirming an

Immigration Judge’s (“IJ”) October 28, 2011, denial of

asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”).     In re Tuan Lin, No.

A200 701 917 (B.I.A. July 2, 2013), aff’g No. A200 701 917

(Immig. Ct. N.Y. City Oct. 28, 2011).    We assume the

parties’ familiarity with the underlying facts and

procedural history of this case.

    The resolution of Lin’s petition rests largely on our

scope of review.    Where the BIA modifies the IJ’s decision,

we review the IJ’s decision as modified, i.e., minus the

findings not addressed or affirmed by the BIA.     Xue Hong

Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

2005).   The only issues reached by the BIA were the lack of

corroboration supporting Lin’s testimony and whether Lin was

deprived of due process during his hearing.    Lin references

the corroboration finding once, stating the IJ’s “blanket

rejection of all Petitioner’s written evidence[]” deprived

                               2
him of due process, but provides no further explanation or

specific arguments regarding corroboration.    Consequently,

any challenges to the specific corroboration findings are

forfeited.   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7

(2d Cir. 2005) (providing that issues not sufficiently

addressed in the briefs are forfeited).

    Accordingly, the only issue to be addressed is Lin’s

due process argument.    Lin argues that his due process

rights were violated when the IJ questioned him about his

ability to leave China using his own passport.    Due process

requires that, “[a]t a minimum, [an alien] must be afforded

the opportunity to be heard at a meaningful time and in a

meaningful manner . . . by an impartial and disinterested

tribunal,” free from “the appearance of bias or hostility.”

Ali v. Mukasey, 529 F.3d 478, 490 (2d Cir. 2008) (citations

and internal quotations omitted).    To establish a due

process violation, an alien must show prejudice arising from

the alleged violation.     Garcia-Villeda v. Mukasey, 531 F.3d
141, 149 (2d Cir. 2008).    While the record shows that the IJ

asked Lin questions about how he was able to leave China

when an arrest warrant had allegedly been issued and ruled

that Lin’s testimony on this point was not credible, the BIA


                                3
did not affirm or adopt this ruling, nor did it factor into

the denial of relief.    Indeed, the BIA explicitly stated

that it agreed with the IJ’s decision “even if [Lin]

testified credibly.”    Consequently, Lin’s due process claim

is meritless because he cannot show prejudice.    Garcia-

Villeda, 531 F.3d at 149.

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               4